         Case 1:15-cv-11587-DLC Document 97 Filed 09/27/19 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS



 DAMARIS JUSTINIANO, as the Personal
 Representative of the Estate of WILFREDO
 JUSTINIANO, JR.,

        Plaintiff,
   v.                                                C.A. NO.: 1:15–cv–11587–DLC

 STEPHEN WALKER, and TIMOTHY P.
 ALBEN,

        Defendants.


                     PLAINTIFF’S MOTION TO VACATE JUDGMENT
                      BASED ON NEWLY DISCOVERED EVIDENCE

    Pursuant to Fed. R. Civ. P. 60(b)(2), Plaintiff moves to vacate the final judgment

entered against her because of “newly discovered evidence that, with reasonable

diligence, could not have been discovered in time to move for a new trial under

Rule 59(b).” For the reasons contained in the memorandum and other documents filed

herewith and incorporated by reference, Plaintiff requests that the Court order the

following relief:

         1.   That the judgment entered against Plaintiff and in favor of Defendant

    Walker be vacated entirely;

         2.   That the order granting summary judgment be reconsidered; and

         3.   That the Court grant the Plaintiff leave to perform additional discovery,

    namely, (a) a time-limited follow-up deposition of Defendant Walker;
         Case 1:15-cv-11587-DLC Document 97 Filed 09/27/19 Page 2 of 2



    (b) depositions of Trooper Walker’s superiors–Lt. Bennet, Major Costine and

    Lt. Fisher; (c) a Rule 30(b)(6) deposition of the Department of State Police regarding

    departmental processes surrounding the keeping of use of force reports; and

    (d) five additional interrogatories related to the newly discovered evidence.

                                  Respectfully submitted,

                                  PLAINTIFF DAMARIS JUSTINIANO,

                                  By her counsel,


Dated: September 27, 2019         /s/ Il a J. Ron
                                  Ilyas J. Rona, Esq. (BBO# 642964)
                                  Gregory N. Corbin (BBO# 687957)
                                  MILLIGAN RONA DURAN & KING LLC
                                  50 Congress Street, Suite 600
                                  Boston, Massachusetts 02109
                                  (617) 395-9570
                                  ijr@mrdklaw.com
                                  gnc@mrdklaw.com

                      CERTIFICATION PURSUANT TO L.R. 7.1

    I, Ilyas J. Rona, hereby certify that I have conferred with counsel for Trooper Walker
and the Department of State Police and have attempted in good faith to resolve or
narrow the issue, but was unable to.


Date: September 27, 2019                        /s/ Il a J. Ron
                                                Ilyas J. Rona

                              CERTIFICATE OF SERVICE

       I, Ilyas J. Rona, hereby certify that this document, filed through the ECF system,
will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing and by first class mail to all participants.



Date: September 27, 2019                        /s/ Il a J. Ron
                                                Ilyas J. Rona

                                            2
